Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 21 June 2021, has been entered and the Remarks therein, filed 14 September 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Farmer in view of Fitzpatrick et al. as evidenced by Ohashi et al., and in view of Hung et al., Nithya et al., Xu et al., and Murata et al., necessitated by Applicants’ amendment received 14 September 2021, specifically, amended claim 1. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
Claim 1 is pending.
	Claim 1 is rejected.
	Claim 1 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 15/578,281, 11/30/2017, which is a 371 of PCT/JP2016/056806, filed 03/04/2016, claims foreign priority to JP 2015-121531, 05/30/2015, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/746,060 and 15/578,281 appear to be the same; i.e., instant application 16/746,060 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 15/578,281 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/578,281.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copy of the Foreign Priority Document was received with Application No. 15/578,281. 

Claim Objections
	The objections to Claim 1, in the Non-Final Office Action mailed 21 June 2021, are withdrawn in view of Applicants' amendment received 14 September 2021, in which the cited claim was amended.

Claim 1 is objected to because of the following informalities:
Claim 1 recites: “A method for controlling the population of bacteria belonging to the genus…and for controlling the concentration of a functional molecule…”, which should read: “A method for controlling a population of bacteria belonging to the genus… and for controlling a concentration of a functional molecule…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
It is noted that the rejection under 35 USC §112(a) or 35 USC §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, cited in the Non-Final Office Action mailed 21 June 2021, is being maintained and modified, in response to Applicant’s remarks filed 14 September 2021. See Response to Arguments section below for further elaboration.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


            The invention employs the specific strains of Bacillus coagulans P01931, Accession No. BP-1931; B. coagulans MK-01A, Accession No. BP-02066; and B. coagulans MK-03A, Accession No. BP-02067. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
            It appears that a deposit was made in this application as filed, as noted on page 6, para. [0012] thru pg. 7, cont. para. [0012] (also see pg. 10, para. [0023] thru pg. 11, cont. para. [0023]), of the originally-filed specification. However, it is not clear from the description in the specification that strains P01931, MK-01A and MK-03A are Bacillus coagulans strains, as recited in the claimed subject matter. Page 6, para. [0012] describes the deposit information without identifying the genus and species of the microorganisms, and pg. 10 thru 11, para. [0023] describe the recited deposit information as “Specific examples of the organism species include Bacillus coagulans and Bacillus thermoamylovorans, and relates species thereof.” That is, it is not clear if the relevant deposit information that follows this statement refers to B. coagulans or B. thermoamylovorans.
It is noted that deposit documentation issued from an International Depository Authority (IDA)) with regard to the bacterial strains having been deposited under the B. coagulans strains. 
In addition, it does not appear that the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C §122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of 
Both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.

            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description. Applicant has only partially fulfilled the requirement for presenting deposit information in the specification, e.g., on pg. 6, para. [0012], which provides the deposit (accession) number, date of deposit, name and address of the depository, but not a complete taxonomic description.
	It is noted that Applicants have failed to comply with the directive for a Biological Deposit, as stipulated in the bold numbered entries above; in other words, Applicant has complied with none of the numbered entries. No deposit documentation has been filed. Nor has a statement been made that avers that the deposit was accepted for 

Claim Rejections - 35 U.S.C. § 102/103
The rejection of Claim 1 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Farmer, in the Non-Final Office Action mailed 21 June 2021, is withdrawn in view of Applicants' amendment received 14 September 2021, in which claim 1 was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Farmer (U.S. Patent No.: US 8,277,799 B2; Date of Patent: Oct. 2, 2012) in view of Fitzpatrick et al. ((2011) Gut Pathogens 3(16): 1-9) as evidenced by Ohashi et al. ((2019) Biosci. Microbiota Food Health 38(2): 65-68), and in view of Hung et al. ((2012) Animal Prod. Sci. 52: 874-879), Nithya et al. ((2013) Ann. Microbiol. 63: 129-137), Xu et al. ((2014) J. World Aquacult. Soc. 45(4): 403-411), and Murata et al. (U.S. Patent Application Publication No. 2009/0054685 A1).
[Farmer cited in the Non-Final Office Action mailed 21 June 2021.]

Farmer addresses some of the limitations of claim 1.
Regarding claim 1, Farmer shows compositions, therapeutic systems, and methods of use which exploit the discovery that novel lactic acid producing bacterial strains (e.g., the disclosed strains of Bacillus coagulans) possess the ability to exhibit inhibitory activity on mitigating and preventing the growth and/or colonization rates of B. coagulans are: GBI-1, ATCC #31284, GBI-20 and GBI-30 (column 5, lines 4-11). In addition to enterococci, the probiotic composition of the described invention is effective against other common or antibiotic-resistant strains of pathogens, including Clostridium, and Streptococcus. The advantages of such a non-antibiotic, probiotic bacteria-based therapeutic include, but are not limited to: (i) the administration of the composition will result in reduction of the colonization rate of enterococci in the gastrointestinal tract (column 16, lines 65-67 thru column 17, lines 1-9). In one embodiment of the described invention, a therapeutic composition is shown which comprises Bacillus coagulans in a carrier suitable for oral administration to the gastrointestinal tract of a human or animal (column 2, lines 59-63 [A method for controlling the population of bacteria belonging to the genus Clostridium in enterobacterial florae in an animal body, by administering a microbial preparation comprising a thermophilic strain belonging to the species Bacillus coagulans]). 

	Compare to Applicant’s description of the instantly-claimed method in which the microbial preparation is used for controlling the proportion of the population of bacteria in the enterobacterial flora by increasing or decreasing the diversity of said enterobacterial flora (originally-filed specification, pg. 9, cont. para. [0019]). The microbial preparation is for reducing bacteria belonging to at least one genus from the genera Enterococcus, Streptococcus and Clostridium (spec., pg. 7, para. [0013]).

Clostridium cluster XI [Claim 1]; 2) controlling a concentration of a functional molecule in a liver [Claim 1]; and 3) Bacillus coagulans species P01931, MK-01A and MK-03A [Claim 1].

Fitzpatrick et al. as evidenced by Ohashi et al. address some of the limitations of claim 1.
Fitzpatrick et al. shows a study to determine if Bacillus coagulans GBI-30 (BC30) improved C. difficile-induced colitis in mice. Probiotics have beneficial effects in rodent models of Clostridium difficile (C. difficile)- induced colitis (pg. 1, Abstract, Background [nexus to Farmer] [administering a microbial composition comprising B. coagulans to reduce Clostridium spp, B. coagulans strain GBI-30]).
Regarding claim 1, study results showed that infection of vehicle treated mice resulted in transient weight loss, altered stool consistency and some evidence of mortality, while in contrast, mice treated with the probiotic BC30 had a delayed onset in mortality, and a reduced overall mortality rate compared to vehicle treated animals (Figure 2) (pg. 4, column 2, lines 4-7 and para. 1; pg. 3, Fig. 2). It is possible that BC30 attenuated the level of C. difficile colonization and/or production of toxins in the colon. BC30 favorably impacted stool consistency (pg. 6, column 1, lines 4-8 [controlling a population of bacteria belonging to the genus Clostridium cluster XI]).

Fitzpatrick et al. does not show that Clostridium difficile falls within the genus Clostridium cluster XI.

Ohashi et al. shows that Clostridium difficile is considered to be a member of the Clostridium cluster XI. It is important to identify which species within Clostridium cluster XI inhabit the human large intestine. In the described study, C. difficile, C. sordellii, C. bifermentans, C.hiranonis, R. lituseburensis, I. bartlettii, and T. glycolicus were analyzed using real-time PCR to reveal the composition of Clostridium cluster XI bacteria in human feces (pg. 65, column 2, para. 1 and pg. 66, Table 1).

Hung et al. addresses some of the limitations of claim 1.
Hung et al. shows an experiment to evaluate the effects of Bacillus coagulans ATCC 7050 (B. coagulans) on the performance, intestinal morphology and microflora of broiler chickens. Dietary treatments included 0.10, 0.20 and 0.25 g/kg B. coagulans (pg. 874, Abstract [nexus to Farmer] [administering a microbial preparation comprising B. coagulans]).
Regarding claim 1, dietary B. coagulans significantly increased the number of lactobacilli (P = 0.01) and tended to decrease coliform bacteria (P = 0.06) in the duodenum (pg. 874, Abstract). In the described study, dietary B. coagulans decreased the number of duodenal coliform bacteria and increased lactobacilli population (pg. 878, column 1, lines 11-13 and pg. 877, Table 3 [controlling a population of bacteria belonging to the genus Lactobacillus]).

Nithya et al., Xu et al. and Murata et al. address some of the limitations of claim 1.
Bacillus species (pg. 129, Title). Out of more than 100 Bacillus spp. known, only a few are being used as probiotics for human consumption, which include, minimally, B. subtilis, B. licheniformis, B. pumilus and B. coagulans. Different probiotic effects addressed for Bacillus include, minimally, production of antibiotics, providing protection against wide range of pathogenic bacteria, production of enzymes, and production of essential amino acids and vitamins (pg. 130, column 1, lines 9-13 and para. 1 [controlling a concentration of a functional molecule in a liver]).

Xu et al. shows a study investigating the effect of viable Bacillus coagulans as a dietary probiotic on the growth performance of common carp, Cyprinus carpio. Treatment groups T-1, T-2, and T-3 were fed with diets containing different levels of probiotic (1×107 cfu/g, 2×107 cfu/g, and 4×107 cfu/g, respectively) (pg. 403, Abstract [nexus to Farmer] [administering a microbial composition comprising B. coagulans]).
Regarding claim 1, significantly (P<0.05) improved contents of crude fat, inosine, and inosinic acid were observed in the T-2 and T-3 groups (pg. 403, Abstract). The possible reason for the increased contents of inosine in the common carp muscle is that a certain amount of B. coagulans as a dietary probiotic influenced the digestion and absorption of diet in the common carp’s gastrointestinal tract (pg. 409, column 2, para. 1 [controlling a concentration of a functional molecule in a liver]).

Murata et al. shows a method for separating and purifying a basic amino acid, preferably selected from the group consisting of arginine, lysine or ornithine, from a Bacillus, and more specifically, Bacillus coagulans (pg. 1, para. [0013] thru [0014] [controlling a concentration of a functional molecule in a liver]).

Compare to Applicant’s working examples in which metabolomic analyses of (mouse) livers provide a list of functional molecules in the livers that were measured,  which include amino acids, such as lysine (Lys), methionine (Met) and GABA; inosine; and the vitamins thiamine and pantothenate (originally-filed specification, pg. 19, para. [0042], Table 8 and pg. 21, para. [0046], Table 9). The specification recites: “As a result the concentrations of biological functional molecules were different among the groups, as shown in Table 8. The results were not necessarily the same in some of the strains” (pg. 18, para. [0041]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for controlling a population of bacteria belonging to the genus Clostridium by administering a thermophilic strain belonging to the species Bacillus coagulans, as shown by Farmer, by controlling a population of bacteria belonging to the genus Clostridium cluster XI Bacillus coagulans (strain GBI-30) was able to reduce (and, therefore, control) Clostridium difficile, with regard to C. difficile- induced colitis in mice, C. difficile being a member of Clostridium cluster XI, and said administration and B. coagulans strain GBI-30 are shown by Farmer (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Fitzgerald et al. teaches that Clostridium difficile (C. difficile) infection can cause nosocomial- related diarrhea. The spectrum of C. difficile- associated disease (CDAD) ranges from mild antibiotic associated diarrhea to severe (or even life threatening) pseudomembranous colitis (pg. 1, column 1, para. 1). That is, in view of the severity of the diseases caused by C. difficile, one of ordinary skill in the art would be motivated to control a population of the Clostridium cluster XI strain C. difficile by administering B. coagulans as a therapeutic treatment.
It would have been further obvious to have controlled a population of bacteria belonging to the genus Lactobacillus [Claim 1], as shown by Hung et al., with a reasonable expectation of success, because Hung et al. shows that administration of dietary B. coagulans increased the lactobacilli population in broiler chickens, and said administration is shown by Farmer (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Hung et al. teaches that it is well known that Lactobacillus efficiently hydrolyzes soy oil to conjugated linoleic acid, which results in reduced plasma B. coagulans ATCC7050 has the potential to be used as an alternative to antibiotics in poultry diets (pg. 878, column 2, para. 1). That is, it is well known that lactobacilli have beneficial effects in the gut, one example of which is taught by Hung et al. Therefore, one would have been motivated to have administered B. coagulans to control a population of Lactobacillus, because: a) such administration could replace administration of antibiotics to control undesirable gut bacteria (and it is well known that antibiotic use can lead to the emergence of antibiotic resistant pathogenic bacterial strains); and b) the increase in lactobacilli would supply further therapeutic probiotic benefits, in addition to those supplied by B. coagulans, with regard to maintaining gut health.
It would have been further obvious to have controlled a concentration of a functional molecule in a liver [Claim 1], as shown by Nithya et al., Xu et al. and Murata et al., with a reasonable expectation of success, because Nithya et al. teaches that Bacillus spp, in general, including B. coagulans, are known for producing antibiotics, enzymes, essential amino acids, and vitamins, which would be detectable in the liver as it functions to filter the blood; and Xu et al. and Murata et al. specifically show that B. coagulans increases (i.e., controls) the production of inosine, and basic amino acids, respectively, which according to Applicant, are functional molecules found in a liver (instant spec., pg. 19, para. [0042], Table 8). In addition, Farmer shows the preparation of Bacillus coagulans extracellular products, which includes aromatic amino acids, such as tyrosine (column 32, lines 24-50). Farmer further shows that the culture supernatants from Bacillus coagulans are very heterogeneous in nature, containing a plurality of B. coagulans, in general, control a concentration of a functional molecule in a liver, by producing various types of molecules which end up in the blood stream which is then filtered by the liver (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because the therapeutic efficacy of B. coagulans is improved by the knowledge that specific metabolites that may be or that are related to maintaining good health can be identified as being controlled by B. coagulans. That is, the administration of B. coagulans can therefore be applied in a targeted application to treat health impairment issues that would be improved by specific metabolite supplementation.
It would have been further obvious to have substituted the claimed Bacillus coagulans strains P01931, MK-01A and MK-03A in a method for controlling a population of Clostridium cluster XI and Lactobacillus bacteria, and for controlling a concentration of a functional molecule in a liver [Claim 1], with the Bacillus coagulans strains, shown by Farmer (e.g., GBI-1, ATCC #31284, GBI-20, and GBI-30 or any other B. coagulans strain shown in the prior art, with a reasonable expectation of success, because the B. coagulans strains shown in the prior art control a population of Clostridium cluster XI and Lactobacillus bacteria, and control a concentration of a functional molecule in a liver (MPEP 2143 (I)(A,B(3),G)). That is, although the prior art references do not show the specific Bacillus coagulans strains of P01931, MK-01A and MK-03A, the B. coagulans strains shown in the prior art have or appear to have properties (such as biochemical or biophysical characteristics) identical to the claimed B. coagulans strains are considered to be identical to the claimed B. coagulans strains (MPEP 2112 (V) and MPEP 2112.01 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 4-5, filed 14 September 2021, with respect to the prior art reference cited in the 35 U.S.C. §103 rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

Applicant remarks (pp. 3-4), with regard to the 112(a) rejection, that the text language required to comply with the enablement rejection related to perfection of the biological deposits has been supplied in said Remarks.
However, in response to Applicant, the language supplied by Applicant is different from the required language, as stated above in the 112(a) rejection. For example, Applicant states (Remarks, pg. 3): “a. During the pendency of the application, access to the invention will be afforded to the Commissioner upon request”. However, it is not the invention, which is a method for controlling a population of bacteria, that requires access, but the deposited material that requires access. Therefore, Applicant is 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651